Order of disposition, Family Court, New York County (Leah Marks, J.), entered August 8, 1995, which adjudicated respondent-appellant a juvenile delinquent and placed him with the Division for Youth for 18 months, following a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of attempted assault in the second degree and criminal possession of a weapon in the fourth degree, unanimously affirmed, without costs.
Viewed in a light most favorable to the presentment agency (Matter of Michael N., 181 AD2d 531), the evidence was legally sufficient to prove that appellant intended to cause physical injury to the security guard when he threw an aerosol can at him from a distance of approximately 10 feet, and that the aerosol can when used in this manner, was readily capable of causing "serious physical injury” within the meaning of Penal Law § 10.00 (10) and thus a "dangerous instrument” within the meaning of Penal Law § 10.00 (13) (see, People v Carter, 53 NY2d 113). Concur — Murphy, P. J., Milonas, Williams, Tom and Mazzarelli, JJ.